            Case 1:18-cv-02347-TJK Document 36 Filed 09/30/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NONBELIEF RELIEF, INC.,

               Plaintiff,
       v.

CHARLES RETTIG,

               Defendant,                          Civil Action No. 18-2347 (TJK)

and

NEW MACEDONIA BAPTIST CHURCH,

                Defendant-Intervenor.


                                           ORDER

       Upon consideration of the record in this case, including the Complaint, ECF No. 1,

Defendant’s Motion to Dismiss for Lack of Jurisdiction, ECF No. 19, Plaintiff’s Motion for

Leave to File a First Amended Complaint, ECF No. 25, Defendant-Intervenor’s Motion to

Dismiss, ECF No. 31, and the legal memoranda and other papers submitted by the parties, as

well as the applicable law, and for the reasons set forth in a Memorandum Opinion to be issued

by the Court within the next thirty days, it is hereby ORDERED that Defendant’s motion is

GRANTED, Plaintiff’s motion is DENIED, and Defendant-Intervenor’s motion is GRANTED.
            Case 1:18-cv-02347-TJK Document 36 Filed 09/30/19 Page 2 of 2



         It is further ORDERED that this is not a final Order subject to appeal. 1 An Order subject

to appeal will accompany the Court’s Memorandum Opinion.


         SO ORDERED.

                                                                         /s/ Timothy J. Kelly
                                                                         TIMOTHY J. KELLY
                                                                         United States District Judge

Date: September 30, 2019




1
  To avoid confusion, the Court notes that this Order is not a “final decision” as that term is used in 28 U.S.C.
§ 1291. See St. Marks Place Hous. Co. v. U.S. Dep’t of Hous. & Urban Dev., 610 F.3d 75, 79–80 (D.C. Cir. 2010).
Rather, this Order reflects the Court’s disposition of the motions, which was reached after careful and considered
review of the parties’ arguments and submissions, as well as the applicable law. A Memorandum Opinion setting
forth the Court’s rationale in appropriate detail will be issued within the next thirty days, at which point the Court
will render its final decision on the motions referenced in this Order.


                                                          2
